                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

GREGORY RITTER,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-1195-G
                                              )
MALE NURSE “DOE,”                             )
                                              )
       Defendant.                             )

                                          ORDER

       Plaintiff Gregory Ritter, a federal prisoner appearing pro se, filed this federal civil

rights action in December 2019. In accordance with 28 U.S.C. § 636(b)(1), the matter was

referred to Magistrate Judge Shon T. Erwin for initial proceedings.

       On February 12, 2020, Judge Erwin entered a Report and Recommendation (Doc.

No. 6), in which he recommended that this action be dismissed due to Plaintiff’s failure to

submit his initial partial filing fee as ordered. In the Report and Recommendation, Judge

Erwin advised Plaintiff of his right to object to the Report and Recommendation by March

2, 2020. Judge Erwin also advised Plaintiff that a failure to timely object would constitute

a waiver of his right to appellate review of the factual findings and legal conclusions

contained in the Report and Recommendation.

       To date, Plaintiff has not submitted an objection, and he has not requested an

extension of time to do so. Accordingly, the Report and Recommendation (Doc. No. 6) is

adopted in its entirety, and this action shall be dismissed without prejudice.
IT IS SO ORDERED this 6th day of March, 2020.




                                 2
